SANBORN, Circuit Judge.
I concur in the affirmance of the judg-ement in this case on the ground that, conceding that the defendant knew that the St. Paul Railway Company had confined the cattle more, than 36 hours when it delivered them to the defendant, yet the latter was not guilty of any offense because it did not contribute in any way to their confinement until after the statutory offense of confining them *24more than 36 hours had .been committed and there was no second violation of the law. The violation of the statute consisted in continuing the confinement over the 36-hour limit. When that limit had been passed the offense was complete. Neither the St. Paul Company nor those to whom it delivered the cattle could commit or aid in committing that offense again, and none of them could commit a second offense by prolonging the confinement of the cattle after the 36 hours unless they confined them 28 hours more. That was not done, but within 28 hours after the expiration of the 36 hours and as speedily as possible after it received the cattle the defendant released, fed, and watered them. United States v. Sioux City Stockyards Co. (C. C.) 162 Fed. 556, 561.